FILED
                              NOT FOR PUBLICATION                           NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE MANUEL PEREZ-SALAZAR,                       No. 14-70362

               Petitioner,                       Agency No. A099-822-466

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Jose Manuel Perez-Salazar, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an Immigration Judge’s (“IJ”) decision finding him removable and denying

his application for cancellation of removal. We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law. Coronado v. Holder, 759 F.3d 977,

982 (9th Cir. 2014). We deny the petition for review.

      The agency correctly determined that Perez-Salazar’s conviction under Cal.

Health and Safety Code § 11377(a), for possession of methamphetamine,

constitutes a controlled substance violation. See id. at 984-86 (holding that Cal.

Health & Safety Code § 11377(a) is divisible and subject to the modified

categorical approach). Perez-Salazar’s argument challenging Coronado’s

treatment of Cal. Health & Safety Code § 11377(a) is foreclosed by this court’s

decision in United States v. Torre-Jimenez, 771 F.3d 1163, 1165-67 (9th Cir.

2014).

      Before this court, Perez-Salazar does not address, and therefore has waived

any challenge to, the BIA’s determination that he abandoned any challenge to the

IJ’s denial of cancellation. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir.

2011) (a petitioner waives an issue by failing to raise it in the opening brief).

      Perez-Salazar’s motion to remand is denied.

      PETITION FOR REVIEW DENIED.




                                           2                                        14-70362